129 F.3d 127
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Torey Tuesday SOUTH, Plaintiff-Appellee,v.James H. GOMEZ, individually and as Director of CaliforniaDept. of Corrections, Sacramento;  Arthur Calderon,individually and as Warden for San Quentin State Prison;Michael Pickett, individually and as Warden for theCalifornia Medical Facility, Vacaville;  Prentice,individually and as a Medical doctor for San Quentin StatePrison, San Quentin;  Tomson, individually and as a MedicalDoctor for San Quentin State Prison, San Quentin;  DavidDennis Van Pelt, individually and as a Medical Doctor forSan Quentin State Prison, San Quentin;  R. Campbell,individually and as a Program Administrator for San QuentinState Prison, San Quentin;  Harold Hammond, individually andas Correctional Counselor for San Quentin State Prison, SanQuentin;  S. Donahue, individually and as Lieutenant for SanQuentin State Prison, San Quentin;  D. Graham, individuallyand as Lieutenant for San Quentin State Prison, San Quentin;C.P. Graham, individually and as Chief Deputy Warden ofCalifornia Medical Facility, Vacaville;  M.K. Carlson,individually and as Program Administrator for the CaliforniaMedical Facility, Vacaville;  Dan Backer, individually andas Program Administrator for the California MedicalFacility, Vacaville;  Dr. Andreason, individually and asChief Medical officer for the California Medical Facility,Vacaville;  A. Miller, individually and as a CorrectionalCounselor for the California Medical Facility, Vacaville;Joy Ringland, individually and as Nurse Practitioner for theCalifornia Medical Facility, Vacaville;  Stevig;  Benson;Weaver;  Battalino;  Duncan, Defendants-Appellants.Torey Tuesday SOUTH, Plaintiff-Appellee,v.James H. GOMEZ, individually and as Director of CaliforniaDept. of Corrections, Sacramento;  Arthur Calderon,individually and as Warden for San Quentin State Prison;Michael Pickett, individually and as Warden for theCalifornia Medical Facility, Vacaville;  Prentice,individually and as a Medical doctor for San Quentin StatePrison, San Quentin;  Tomson, individually and as a MedicalDoctor for San Quentin State Prison, San Quentin;  DavidDennis Van Pelt, individually and as a Medical Doctor forSan Quentin State Prison, San Quentin;  David Dennis VanPelt, individually and as a Medical Doctor for San Quentin;R. Campbell, individually and as a Program Administrator forSan Quentin State Prison, San Quentin;  Harold Hammond,individually and as Correctional Counselor for San QuentinState Prison, San Quentin;  S. Donahue, individually and asLieutenant for San Quentin State Prison, San Quentin;  L.Burgos, individually and as Lieutenant for San Quentin StatePrison, San Quentin;  D. Graham, individually and asLieutenant for San Quentin State Prison, San Quentin;  C.P.Graham, individually and as Chief Deputy Warden ofCalifornia Medical Facility, Vacaville;  M.K. Carlson,individually and as Program Administrator for the CaliforniaMedical Facility, Vacaville;  Dan Backer, individually andas Program Administrator for the California MedicalFacility, Vacaville;  Dr. Andreason, individually and asChief Medical Officer for the California Medical Facility,Vacaville;  A. Miller, individually and as a CorrectionalCounselor for the California Medical Facility, Vacaville;Joy Ringland, individually and as Nurse Practitioner for theCalifornia Medical Facility, Vacaville;  Stevig;  Benson;Weaver;  Battalino;  Duncan;  I.M. Pappa, individually andas Lieutenant for the California Medical Facility,Vacaville, Defendants-Appellants,andAtthanassious, individually and as Chief Medical Officer forCalifornia Medical Facility, Vacaville, Defendant.
Nos. 97-15191, 97-15260.
United States Court of Appeals, Ninth Circuit.
Oct. 23, 1997.

Appeal from the United States District Court for the Eastern District of California David F. Levi, District Judge, Presiding.
Before:  SNEED, SCHROEDER, and BRUNETTI, Circuit Judges.


1
MEMORANDUM*


2
James H. Gomez, Director of the California Department of Corrections ("CDC"), and other prison officials appeal the issuance and modification of a preliminary injunction requiring them to provide inmate Torey Tuesday South with female hormone therapy.  We find that the district court did not abuse its discretion in issuing or modifying the preliminary injunction and affirm.


3
South, a 36 year old anatomical male who began taking female hormones during her teenage years, has been diagnosed with Gender Identity Disorder ("GID").  While in the custody of CDC, South was treated with hormones for eighteen months at the California Medical Facility ("CMF").  Upon transfer to the California Men's Colony ("CMC"), CMC medical staff immediately terminated South's hormone therapy without contacting South's physicians at CMF and without consulting an expert.


4
The grant of a preliminary injunction will be reversed only where the district court abused its discretion or based its decision on an erroneous legal standard or on clearly erroneous findings of fact.  Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  Decisions regarding modification of a preliminary injunction are reviewed under the same standard.  ACF Indus. v. California Bd. of Equalization, 42 F.3d 1286, 1289 (9th Cir.1994).


5
"To obtain a preliminary injunction, a party must show either (1) a likelihood of success on the merits and the possibility of irreparable injury, or (2) the existence of serious questions going to the merits and the balance of hardships tipping in its favor."  Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1376 (9th Cir.1985).


6
Upon review of the record, it becomes apparent that the district court did not abuse its discretion in determining that South established "a likelihood of success on the merits and that the balance of hardships tips sharply in [her] favor."   At the preliminary injunction hearing, South presented uncontroverted expert testimony regarding the harm she has suffered as a result of the abrupt termination of hormone therapy.  In addition, the CDC physicians that testified agreed that at least a tapering off of hormones was the appropriate course of treatment for South.


7
As to the district court's modification of the injunction, we also find no abuse of discretion.  The court requested modification proposals from both parties.  South's proposal was based on the recommendation of a recognized expert.  Furthermore, the order as modified allowed for variance from the prescribed course of treatment upon the recommendation of any expert without further order of court.


8
We AFFIRM the district court's preliminary injunction and modification thereof.


9
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3